DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 7/1/2022 has been entered.
Response to Amendment
	The amendment filed 7/1/2022 is entered and fully considered.
Response to Arguments
	Applicant has provided a Board decision for US application 14/087669 (now issued). In that decision, the Board states that the MAGDASSI reference causes agglomeration of dense structures that are not transparent. Accordingly, the Board concludes that the fusing agents of MAGDASSI would not be used to make a transparent conductive film because it would not be transparent. However, the rejection below does not suggest that MAGDASSI teaches formation of a transparent film. The rejection relies on a combination with LIU to modify the MAGDASSI reference to increase transparency of the film in MAGDASSI.
	As for the claim construction, the IPR and Declaration from Dr. Gruner provided in the IDS indicate that the term “fused metal nanowire/nanostructure network” should be interpreted to mean individual nanostructures (nanowires) generally are no longer present because they form a unitary network. In addition, the Appeal decision submitted states that there are a number of instances in the specification which describe the fused metal nanostructure network with reference to the formation of joints/junctions such that individual nanowires are no longer present. The examiner acknowledges that applicant can act as their own lexicographer. However, the claim language in this application states that “at least some” of the metal nanowires are fused. Therefore, the claim does not require a single network and implies that some of the nanowires are not fused.
While in the stage of prosecution there is an opportunity to set the record clear as to what is intended by the language “fused metal nanowire network”. In fact, the IPR relies upon statements made in the prosecution history to derive the interpretation of the “fused metal nanowire network”. In this application, the specification defines the “fused metal nanowire network” in terms of its transmittance and resistance properties instead of describing its structure (quantity and quality of connections). Accordingly, there needs to be sufficient fusion occurring to achieve those properties, but also there cannot be too much fusion occurring to form the agglomerates in MAGDASSI (thus destroying transparency). This degree of fusion may differ based upon the materials used. However, the examiner maintains that the LIU reference teaches similar treatment of silver nanowires with HCl and how to manipulate the transparency and conductivity (resistivity).
In response to the arguments from the Examiner’s Answer, applicant argues that the MAGDASSI reference teaches an opaque electrode. Based upon the documents submitted from the Board, the examiner adopts the interpretation that the MAGDASSI conductive material is opaque. However, the examiner maintains that the reference does not state that an opaque electrode is desirable. Accordingly, one of ordinary skill in the art may use the teachings in LIU to make a transparent conductive film, because transparency is a desirable feature in electronic applications.
Applicant further argues that the LIU reference does not teach what a “milder” treatment is, or the final post-treatment structure. However, the examiner is not persuaded that one of ordinary skill in the art would be unable to determine the meaning of “milder” treatment in LIU when the reference is teaching a treatment with acid. A milder acid treatment and conversely a stronger acid treatment would be readily understood and achievable by one of ordinary skill. Applicant also argues that MAGDASSI does not teach it is desirable to use a milder treatment. However, the examiner notes that applicant is arguing the MAGDASSI reference individually. The MAGDASSI reference teaches treatment of a conductive film with an acid while the LIU reference teaches a similar treatment can be used to make a transparent conductive film. Transparency is a desirable property according to LIU which suggests using transparent conductive material in organic electronics (OLEDs) and solar cells conclusion.
Applicant again argues there is no reasonable expectation of success. However, the examiner maintains that MAGDASSI and LIU both are treating nanowires/rod-like particles with HCl. The LIU reference provides the HCl in vapor form while MAGDASSI provides HCl in liquid form. However, the change in phase does not change the activity of the HCl itself. Accordingly, the use of liquid HCl and vapor HCl can be interchanged with a reasonable expectation of success. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MAGDASSI et al. (US 2012/0168684) in view of LIU et al. “Silver nanowire-based transparent, flexible, and conductive thin film” (Jan. 2011).
Regarding claims 1, 2, 6, and 7,
	MAGDASSI teaches a method of forming a continuous network of sintered nanoparticles having high electrical conductivity [0039]. The sintering forms a network [0001]. The nanoparticles are provided in a solution and coated onto a substrate before evaporating the solvent [0042]. A sintering (fusing) agent is included in the composition or can be separately applied [0041]. The nanoparticles can be rod-like particles (nanowires) [0052] and are made of metal [0056] such as silver, copper, gold, indium, tin, iron, platinum, titanium. The sintering (fusing) agent can be HCl [0057].
	The MAGDASSI reference teaches the treatment of silver nanoparticles (nanowires) with an HCl sintering (fusing) agent but does not expressly teach the transmittance or sheet resistance of the film. However, LIU teaches a similar process of providing metal nanowires to a substrate and treating with HCl vapor. The resulting properties of the treated film of nanowires are generally about 75% but further teaches the transparency can be improved by using smaller diameter nanowires page 5 left column. At the time of the invention it would have been prima facie obvious to one for ordinary skill in the art to increase transparency of the film in MAGDASSI to a degree required by a particular electronic device by decreasing nanowire diameter. 
	In addition, LIU also teaches there is a relationship between film thickness (surface loading) and sheet resistance/transparency, Fig. 5. A thicker film blocks more light but lowers resistivity of the film. In combination with using smaller diameter nanowires, both the sheet resistance and the transparency can be improved. At the time of the invention it would have been prima facie obvious to change the thickness of the film in MAGDASSI to achieve a desired resistance/transparency.
Regarding claim 3,
	The examples show using NaCl as the sintering (fusing) agent at different concentrations that fall within the claimed range, [0096] and Table 1. The table further shows that concentration is a result effective variable and also teaches a broader range [0057].
Regarding claims 4 and 5,
	MAGDASSI teaches a two-step process of depositing nanoparticles and sintering agent [0041] in addition to mixing the nanoparticles and sintering agent together with a single deposition [0042].
Regarding claims 8-10,
The MAGDASSI reference teaches the treatment of silver nanoparticles (nanowires) with an HCl sintering (fusing) agent but does not expressly teach the transmittance, sheet resistance, or surface loading (thickness) of the film. However, LIU teaches a similar process of providing metal nanowires to a substrate and treating with HCl vapor. The resulting properties of the treated film of nanowires are generally about 75% but further teaches the transparency can be improved by using smaller diameter nanowires page 5 left column. At the time of the invention it would have been prima facie obvious to one for ordinary skill in the art to increase transparency of the film in MAGDASSI to a degree required by a particular electronic device by decreasing nanowire diameter. 
	In addition, LIU also teaches there is a relationship between film thickness (surface loading) and sheet resistance/transparency, Fig. 5. A thicker film blocks more light but lowers resistivity of the film. In combination with using smaller diameter nanowires, both the sheet resistance and the transparency can be improved. At the time of the invention it would have been prima facie obvious to change the thickness of the film in MAGDASSI to achieve a desired resistance/transparency.
Allowable Subject Matter
Claims 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The new claim 19 requires the fusing agent to be AgF. The examiner was unable to find prior art teaching the fusing of metal nanowires into a network using the claimed fusing agent in solution. Depending claims are allowable by virtue of dependency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/Primary Examiner, Art Unit 1712